DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is response to amendments filed on 26 January 2021.  
Proposed amendment to Claim 21 is entered.  
Allowable Subject Matter
Claims 1, 2, 5, 6, 10-12, and 14-21 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5, 6, 10-12, and 14-21 are allowed for similar reasons set forth in the Notice of Allowance mailed 24 December 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PASCAL M. BUI-PHO whose telephone number is (571)272-2714.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793